Exhibit 10.3

 



FINAL FORM

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of [●], 2016 by and among
(i) DT Asia Investments Limited, a business company incorporated in the British
Virgin Islands with limited liability which will be known after the consummation
of the transactions contemplated by the Share Exchange Agreement (as defined
below) as “China Direct Lending Corporation” (including any successor entity
thereto, “Purchaser”), (ii) DeTiger Holdings Limited, a business company
incorporated in the British Virgin Islands with limited liability, in its
capacity under the Share Exchange Agreement as the DT Representative (including
any successor DT Representative in accordance with the Share Exchange Agreement,
the “DT Representative”), and (iii) each of the persons listed on Schedule A
hereto (collectively, the “Restricted Holders”). Any capitalized term used but
not defined in this Agreement will have the meaning ascribed to such term in the
Share Exchange Agreement.

 

WHEREAS, on January 11, 2016, Purchaser, the DT Representative and the
Restricted Holders entered into that certain Share Exchange Agreement (as
amended from time to time in accordance with the terms thereof, the “Share
Exchange Agreement”), by and among Purchaser, the DT Representative, Adrie
Global Holdings Limited, a business company incorporated in the British Virgin
Islands with limited liability (the “Company”), the Restricted Holders and Li
Jingping, in the capacity as the Seller Representative thereunder (the “Seller
Representative”), pursuant to which, subject to the terms and conditions
thereof, Purchaser will acquire from the Restricted Holders all of the issued
and outstanding equity interests of the Company in exchange for 20,000,000
Purchaser Ordinary Shares (including any equity securities paid as dividends or
distribution with respect to such shares or into which such shares are exchanged
or converted, the “Exchange Shares”), with 8,000,000 of such Exchange Shares
(including any equity securities paid as dividends or distribution with respect
to such shares or into which such shares are exchanged or converted, the “Escrow
Shares”) being deposited in escrow and held in an escrow account in accordance
with the terms and conditions of the Share Exchange Agreement and the Escrow
Agreement;

 

WHEREAS, pursuant to the Share Exchange Agreement, and in view of the valuable
consideration to be received by the Restricted Holders thereunder, including the
rights under the Registration Rights Agreement by and among Purchaser, the DT
Representative and the Restricted Holders that is to be entered into on or about
the date hereof in connection with the Share Exchange Agreement (the
“Registration Rights Agreement”), Purchaser, the DT Representative and the
Restricted Holders desire to enter into this Agreement, pursuant to which the
Exchange Shares shall become subject to limitations on disposition as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Each Restricted Holder hereby agrees not to, during the period commencing
from the consummation of the transactions contemplated by the Share Exchange
Agreement (the “Closing”) and ending on the earlier of (x) the one (1) year
anniversary of the date of the Closing or (y) the date on which Purchaser
consummates a liquidation, merger, share exchange or other similar transaction
following the Closing with an unaffiliated third party that results in all of
Purchaser’s shareholders having the right to exchange their equity holdings in
Purchaser for cash, securities or other property (the “Lock-Up Period”): (i)
lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Exchange Shares, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Exchange Shares or (iii) publicly
disclose the intention to do any of the foregoing, whether any such transaction
described in clauses (i), (ii), or (iii) above is to be settled by delivery of
Purchaser Ordinary Shares or other securities, in cash or otherwise (any of the
foregoing described in clauses (i), (ii), or (iii), a “Prohibited Transfer”).
The foregoing sentence shall not apply to the transfer of any or all of the
Exchange Shares owned by a Restricted Holder (other than Escrow Shares until
such Escrow Shares are disbursed to such Restricted Holder from the Escrow
Account in accordance with the terms and conditions of the Share Exchange
Agreement and the Escrow Agreement), either during his lifetime or on death, (A)
by gift, will or intestate succession, or (B) to any Affiliate, shareholder,
member, partner or trust beneficiary, as the case may be, of such Restricted
Holder; provided, however, that in any of cases (A) or (B) it shall be a
condition to such transfer that the transferee executes and delivers to
Purchaser an agreement stating that the transferee is receiving and holding the
Exchange Shares subject to the provisions of this Agreement, and there shall be
no further transfer of such Exchange Shares except in accordance with this
Agreement. In addition, each Restricted Holder agrees that such Restricted
Holder will not, during the Lock-Up Period, make any demand for or exercise any
right with respect to, the registration of any Exchange Shares or any other
Purchaser Ordinary Shares or any security convertible into or exercisable or
exchangeable for Purchaser Ordinary Shares, whether pursuant to the Registration
Rights Agreement or otherwise. Each Restricted Holder further agrees to execute
such agreements as may be reasonably requested by Purchaser that are consistent
the foregoing or that are necessary to give further effect thereto.

 



   

 

 

(b) Each Restricted Holder further acknowledge and agrees that it shall not be
permitted to engage in any Prohibited Transfer with respect to any Escrow Shares
until such Escrow Shares are disbursed to such Restricted Holder from the Escrow
Account in accordance with the terms and conditions of the Share Exchange
Agreement and the Escrow Agreement.

 

(c) Notwithstanding the foregoing, each Restricted Holder may during the Lock-Up
Period pledge their Exchange Shares (other than their Escrow Shares) to an
unaffiliated third party as a guarantee to secure borrowings made by such third
party to the Company or any of its Subsidiaries.

 

(d) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Purchaser shall refuse to recognize any such purported transferee of
the Exchange Shares as one of its equity holders for any purpose. In order to
enforce this Section 1, Purchaser may impose stop-transfer instructions with
respect to the Exchange Shares of each Restricted Holder (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

 

(e) During the Lock-Up Period (and with respect to any Escrow Shares, if longer,
during the period when such Escrow Shares are held in the Escrow Account), each
certificate evidencing any Exchange Shares shall be stamped or otherwise
imprinted with a legend in substantially the following form, in addition to any
other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF [●], 2016 BY AND AMONG THE
ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S
SHAREHOLDERS, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 



 2 

 

 

2. Miscellaneous.

 

(a) Termination of Share Exchange Agreement. Notwithstanding anything to the
contrary contained herein, in the event that the Share Exchange Agreement is
terminated in accordance with its terms prior to the Closing, this Agreement and
all rights and obligations of the parties hereunder shall automatically
terminate and be of no further force or effect.

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of each Restricted Holder are personal to such Restricted Holder and may not be
transferred or delegated by such Restricted Holder at any time. Purchaser may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity (whether by merger, consolidation, equity sale,
asset sale or otherwise) without obtaining the consent or approval of any
Restricted Holder. If the DT Representative is replaced in accordance with the
terms of the Share Exchange Agreement, the replacement DT Representative shall
automatically become a party to this Agreement as if it were the original DT
Representative hereunder.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any court in which appeal from such
courts may be taken) (the “Specified Courts”). Each party hereto hereby (i)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto and (ii) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 2(g).
Nothing in this Section 2(d) shall affect the right of any party to serve legal
process in any other manner permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2(e).

 



 3 

 

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to Purchaser after the Closing, to:



China Direct Lending Corporation
11th Floor, Satellite Building 

473 Satellite Road



Economic Technological Development Zone
Urumqi, Xinjiang, China 830000
Attention: Li Jingping and Stephen Chan
Facsimile No.: +86 991-2322126
Telephone No.: +86 991-3072247
Email: lijingping@fhxd.net and
            chan.stephen@fhxd.net

With copies to (which shall not constitute notice):

 

The DT Representative

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Stuart Neuhauser
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com

 

and

 

Foley & Lardner LLP
90 Park Avenue
New York, NY 10016-1314
Attention: Selig D. Sacks
Facsimile No.: (212) 687-2329
Telephone No.: (212) 338-3420
Email: ssacks@foley.com

 



 4 

 



 

If to the DT Representative, to:

 

DeTiger Holdings Limited
Room 1102, 11/F
Beautiful Group Tower
77 Connaught Road
Central, Hong Kong
Attention: Winnie NG, Director
Facsimile No.: (852) 3753-3393
Telephone No.: (852) 2110-0081
Email: Office@DeTigerCapital.com

 



With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Stuart Neuhauser
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com

If to any Restricted Holder, to the address of such Restricted Holder as set
forth under the name of such Restricted Holder on the signature pages hereto,
with a copy to (which shall not constitute notice):

 

Li Jingping
c/o Urumqi Feng Hui Direct Lending Limited

11th Floor, Satellite Building
473 Satellite Road
Economic Technological Development Zone
Urumqi, Xinjiang, China 830000
Attention: Li Jingping and Stephen Chan
Facsimile No.: +86-991-2321276
Telephone No.: +86-991-3072247
Email: lijingping@fhxd.net and
            chan.stephen@fhxd.net

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Purchaser, the DT Representative and Restricted Holders
holding a majority of the Exchange Shares held by all Restricted Holders. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

 

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 



 5 

 

 

(j) Specific Performance. Each Restricted Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by any Restricted Holder, money damages may
be inadequate and Purchaser (and DT Representative on behalf of Purchaser) may
have not adequate remedy at law, and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
a Restricted Holder in accordance with their specific terms or were otherwise
breached. Accordingly, each of Purchaser and the DT Representative shall be
entitled to seek an injunction or restraining order to prevent breaches of this
Agreement by any Restricted Holder and to seek to enforce specifically the terms
and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

 

(k) Entire Agreement. This Agreement (including any Schedules hereto)
constitutes the full and entire understanding and agreement among the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Share
Exchange Agreement or any Ancillary Document, including the Registration Rights
Agreement. Notwithstanding the foregoing, nothing in this Agreement shall limit
any of the rights or remedies of Purchaser and the DT Representative or any of
the obligations of the Restricted Holders under any other agreement between the
Restricted Holders and Purchaser or the DT Representative or any certificate or
instrument executed by the Restricted Holders in favor of Purchaser or the DT
Representative, and nothing in any other agreement, certificate or instrument
shall limit any of the rights or remedies of Purchaser or the DT Representative
or any of the obligations of the Restricted Holders under this Agreement.

 

(l) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

 

Purchaser:

      DT ASIA INVESTMENTS LIMITED         By:     Name:     Title:           The
DT Representative:         DeTIGER HOLDINGS LIMITED, in its capacity under the
Share Exchange Agreement as the DT Representative         By:     Name:    
Title:  

 

[Signature Page to Lock-Up Agreement]

 

 

 



  Restricted Holders:      

RUIHENG GLOBAL LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:          

YANGWEI GLOBAL LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

 

FAVOUR PLUS GLOBAL LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:          

QIXIANG GLOBAL LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

 

YIMAO ENTERPRISES LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

 

JIYI GLOBAL INVESTMENTS LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

 

CHANGMAN LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:          

ZHAN ZHAO LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

 

TAVISTOCK GLOBAL LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:          

ZHONG YUN HOLDINGS LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

 

JIEGUAN LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:          

MULTIDEAL LIMITED,

a British Virgin Islands company

        By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

  XINGLIN LIMITED,
a British Virgin Islands company         By:    

Name:

    Title:         Address for Notice:                                
Facsimile:     Email:  

 

[Signature Page to Lock-Up Agreement]

 



 

 

 



SCHEDULE A

RESTRICTED HOLDERS

 

  ● Ruiheng Global Limited         ● Yangwei Global Limited         ● Favour
Plus Global Limited         ● Qixiang Global Limited         ● Yimao Enterprises
Limited         ● Jiyi Global Investments Limited         ● Changman Limited    
    ● Zhan Zhao Limited         ● Tavistock Global Limited         ● Zhong Yun
Holdings Limited         ● Jieguan Limited         ● Multideal Limited         ●
Xinglin Limited      

 

 

 

